DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s election without traverse of Group I drawn to a polypeptide comprising at least one ISVD that bindsCD40L and optionally an ISVD binding serum albumin and/or a C-terminal extension and the species of SEQ ID NO: 9 (C01003318 / 3318) in the Response to Restriction and Species Election Requirements, filed 12/11/2020, is acknowledged.

     Applicant’s remarks that claims 38-39 (e.g., ISVDs or CD40L themselves) provide further features of the polypeptide claimed in claim 1 and therefore is a polypeptide comprising at least one ISVD specifically binding CD40L immunoglobulins are acknowledged.

    Applicant request of consideration to additional species is acknowledged.

    Upon search, the election of species has been extended to all of the pending claims

     Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
     See MPEP 818.03(a).

     In the interest of search and compact prosecution,
     the election of species has been extended to the limitations of the elected invention Group I.

     Claims 1-3, 6-8, 11, 13, 17, 18, 25, 30, 32 and 37-40 are under consideration as they read on the elected species.

       Claims 35-36 have been withdrawn from consideration as they read on the non-elected invention.

     Claims 4-5, 9-10, 12, 14-16, 19-24, 26-29, 31 and 33-34 have been canceled previously

3. Information Disclosure Statement

     The Statement Filed PursuantTo the Duty of Discloaure Under 37 CFR 1.56 1.97 and 1.98 / Iinformation Disclosure Statement (IDS) submitted on 12/11/20208 is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification, but rather relies upon the prosecution histories available from PAIR for these applications.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.



   Applicant is requesting the examiner to review all art of record, Office Actions , etc.
   Applicant needs to provides copies of it all.
   See MPEP 609.04(a)(II)):

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 01/30/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

     Appropriate corrections are required

5.  Claim Objections.

     The proper designation of “IL 12” in claim 18 should be “IL-12”.
      The recitation of “SPR” in claim 13 should be spelled out upon first time usage to read   surface plasmon resonance for clarity.




    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 13, 17, 18, 25, 30, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     A) Claims 13, 17, 18, 25 and 30 are indefinite in the recitation of “e.g.”, “for instance”, “such as” and “preferably” and dependent claims thereof.
     Description of examples or preferences is properly set forth in the specification rather than the claims.  
     If stated in the claim, examples and preferences may lead to confusion over the intended scope of a claim.
     For example, these “limitations” may not limit the scope to the recited preferences.
    Also, see MPEP 2713.05(d)
    
    One of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention in reciting “e.g.”, “for instance”, “such as” and “preferably”.

     The claim does not pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

     B) Claim 18 is indefinite as to the defining characteristics / structures and/or metes and bounds of as determined by a TT IgG assay”. 

     C)  Claim 37-38 are indefinite in the recitation of “for use as a medicament …” because it merely recites a use without any active, positive step delimitation how this use is actually practiced.
     See MPEP 2173.05(q).

     The claim does not pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

    D)  Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06






     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1-3, 8, 13, 17, 18, 30, 32 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    The instant claims are drawn to “a polypeptide comprising at least one ISVD and optionally comprising an ISVD binding serum albumin and/or a C-terminal extensions wherein binding to CD40L modulates an activity of CD40L” (e.g., see claim 1),
    “and amino acid sequences that have 1, 2 or 3 / 4 amino acid differs(s) with SEQ ID NOs. …” 
      including missing and matching CDRs (e.g., claims 2, 3, 8),
     “wherein said polypeptide has at least 80%, 90% 95% or 100% sequence identity with C010003318 (SEQ ID NO 9) or C010003313 (SEQ ID NO: 78)” (e.g. claim 32),
     “the polypeptide according to claim 1 wherein said polypeptide cross-blocks the binding to CD40L of at least one of the polypeptides 4650, 28B02, C010003290, and C010003318, and /or is cross-blocked from binding to CD40L by at least one the polypeptides 46B03, 28B02, C010003290 and C010003318” (e.g., see claim 39), 
     “a polypeptide cross-blocking binding to CD40L by at least one of the 46B03, 28B02, C010003290, C010003318, and/or is cross-blocked from binding to CD40L and C010003318, wherein said polypeptide comprising at least one VH, VL, dAb, ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L (e.g., see claim 40), 
    where modulating reads on altering an activity CD40L, which may be at least 1% in one or more biological or physiological mechanisms, effects, responses, pathways or a signaling pathway or metabolic pathway and their associated biologic or physical effects (pages 27-28 of the specification),
     where cross-blocking interferes with binding of other immunoglobulins, encompassing same or different epitopes and competing as different levels (e.g., see page  27), 
not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of ISVDs specifically binding CD40L and optional comprising an ISVD binding serum albumin and/or a C-terminal extension, where binding to CD40L modulates an activity of CD40Lantibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  

     The instant specification discloses that the claimed genus of ISVDs specifically binding CD40L modulating the activity of CD40L is based upon screening, characterization and combinatory strategies, including in vitro and in vivo experiments / studies, for IVID that are directed to CD40L and that may specifically bind to CD40L.

    Henry et al. report the design, construction and characterization of phage-displayed, synthetically randomized human VH/VL sdAb libraries to circumvent the unfavorable biophysical properties of VH/VL sdAbs, leading to isolating monomeric, high-affinity VH/VL sdAbs from the libraries against some antigens but not against others, where the stochastic process of selecting binders from human VH/VL sdAb libraries is likely a consequence of fundamental tradeoffs between CDR sequence and human VH/VL sdAb stability an aggregation resistance (e.g., see Introduction, Discussion),
     including variation in tolerance of CDR modification, reproducibility in isolating the same binders clearly demonstrates that antigen-specific sdAbs are not always isolated even when they are present in the library, lack of understanding of the factors influencing the number of VH/VL binders isolated, their affinities or biophysical properties, nor if these depend on the library, the target antigen quality of composition or panning methodology, including the tradeoffs between stability and sequence diversity(e.g., see Introduction, Discussion,  
     including selection of antigen-specific binders from libraries was unpredictable with a high attrition rate of sdAbs exhibition false positive binding and that CDR sequence clearly dramatically impacts the stability of VH/VL immunoglobulin domain folds and sequence-stability tradeoffs must be taken account during the design of such libraries (e.g., see Abstract)
     (Henry et al., Stability-Diversity Tradeoffs Impose Fundamental Constraints on Selection of Synthetic Human VH/VL Single-Domain Antibodies from In Vitro Display Libraries, Frontiers in Immunology, Volume 8, Article 1759, pages 1-15, published: December 12, 2017; doi: 10.3389/fimmu.2017.017959) (see entire document, Abstract, Introduction, Materials and Methods, Results, Discussion).


     Camelid antibodies are limited due to immunogenicity, due, in part, due to origination from camelid species and short half-life.  


     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L (e.g., see claim 40), 
     where modulating reads on altering an activity CD40L, with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

    It has been well established in the art that the formation of an intact antigen-binding site generally requires three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of the CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  The CDRs should be in their proper order and structure which maintain their required conformation in order to provide a binding molecule having antigen-binding function and proper association is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).



     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

     In turn, applicant relies upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities.

     Here, the specification does not provide sufficient description of the structure, epitope characterization, specificity and pharmacological properties of the breadth of antibodies encompassed by the claimed methods.

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L, broadly encompassed by the claimed invention. 




    where modulating reads on altering an activity CD40L, encompassing antibodies / variants that would identify the claimed antibodies / variants encompassing the various modifications encompassed by the claimed antibody specificity and functional attributes.

       In turn, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L, encompassing various structures, specificities and functions, broadly encompassed by the claimed invention. 
  
     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of proteins epitope(s) / variants thereof associated with the claimed 
ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L.  

    Applicant was not in possession of the claimed genus of specificities, functional and structural attributes / characteristics in the absence of providing sufficient structural characteristics of the genus of such “specificities and variants thereof” coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and generalclasses of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which amino acids are required for the claimed ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L, wherein modulating reads on altering an activity CD40L that retain the appropriate structural and functional attributes claimed.  



    Applicant was not in possession of the claimed to the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L encompassing the claimed limitations  in the absence of providing sufficient structural and functional characteristics of the species or genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L, encompassed by the instant claim language, coupled with a known or disclosed correlation between function and structure.  

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L in the “limitations” above encompassed by the claimed invention.  

     Ariad points out that the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims, given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of
ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L comprising the “limitations” above, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     and the specification at best describes plan for making ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In contrast to the disclosure of certain defined ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L in the “limitations” above encompassed by the claimed invention.  

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).


     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

    Therefore, there is insufficient written description for genus of ISVD specifically bind to CD40L, wherein binding to CD40L modulates an activity of CD40L encompassed by the claimed invention to provide sufficient structure for the claimed ISVD at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
      A person shall be entitled to a patent unless –
     (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
               on sale or otherwise available to the public before the effective filing date of the 
               claimed invention.



     Grant et al. teach Compositions Monovalent for CD40L and Methods of Use (see entire document, including Abstract, Figures, Specification, Background of the Invention, Summary of the Invention, Detailed Description, Claims),
    including, Antibody Polypeptides that bind CD40L for many uses, including in vivo imaging, diagnosis and treatment due to the vital role of CD40L/CD40 interactions, including B cell proliferation, antibody and cytokine production and cell viability, including of costimulatory molecules CD80/CD86 and downstream effects (e.g., see paragraphs [0002]-[0008], [0025]),
    including compositions thereof (e.g., see paragraphs [0255]-[0267] including immune responses and autoimmunity as well as diagnostics and in vivo imaging (e.g., [0080]-0085], [0268]-[0280),
    antagonizing the activity of CD40L without substantially agonizing CD40 activity for the treatment of treatment mediated /associated with CD40L (e.g., see paragraphs [0084], [0085]
 [0153]-[0224] that bind CD40L for many uses, including in vivo imaging, diagnosis and treatment due to the vital role of CD40L/CD40 interactions, compositions thereof (e.g., see paragraphs [0255]-[0267] including immune responses and autoimmunity (e.g., 
    antagonizing the activity of CD40L without substantially agonizing CD40 activity 
    including inhibiting binding of CD40L to CD40, does not induce JNK phosphorylation / IFNγ, in Jurkat T cells, does not result in platelet aggregation IFNγ,
    including inhibition in the range of Kd in the range of 50 nM to 20 pM  or an IC50 in the ranges of 20 µM to 1.5 pM (e.g., paragraphs, [0028] [0051]-[0059], [0077], [0110]-[0117], 
[0130]), including assays for CD40L Activation [0225]-[-233]),
     including single domain variable regions polypeptide, including linked to polymers which provide increase stability and half-life, including to attachments of various moieties (e.g., see paragraphs [0023], [0038]-[0043], [0066]-[0072], [0119], [0122]-[0132], [0234]-[0254],
      including linking the antibody polypeptides with serum albumin to increase half-life (e.g.. see paragraph [0072]),
     including an antibody variable domains which have been truncated or comprise N- / C-terminal extensions as well as folded fragments of variable domains which retain dissociate constant (e.g., see paragraphs [0096], [0164]),
     
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons



In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.

     Comparison of the claimed antibodies with the prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons

     With respect to claims 37-38,
      a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
     If the prior art structure is capable of performing the intended use, then it meets the claim. 
     In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
     See MPEP 2111.02

     Given the teaching of the prior art antagonistic anti-CD40L antibody variable domains having numerous structural and functional properties, including properties that read on the claimed ISVD,

     Given the claims the broadest reasonable interpretation, the claims read antagonistic anti-CD40L antibody variable domains having numerous structural and functional properties, including properties that read on the claimed ISVD,
     given there are a limited number of epitopes associated with the claimed invention, including the epitopes associated with the cross-blocking of the antibodies recited in claims 39-40,
     given the claims do not specify any level of competitive binding and do not specify any functional / inhibitory activity, thus the claims read on any measurable binding of the claimed epitope(s);
     it is reasonable to consider that the prior art antagonistic single variable domains anticipate the claimed invention. 

     The claimed limitations are inherent and/or naturally flow from the prior art teachings.


12. No claim allowed.









     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 2, 2021